Citation Nr: 1533992	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969 and November 1990, to April 1991, with unverified active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). In June 2015, the Veteran testified before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's tinnitus is attributed to his in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of tinnitus and the Veteran does not assert that he was treated or reported such. During his June 2015 Board hearing, the Veteran reported that during his first period of service, during exercises, he was exposed to four sets of guns firing salvos and experienced temporary tinnitus. In a December 2011 statement, one of the Veteran's fellow service members asserted that he served with the Veteran aboard ship and that the Veteran had tinnitus during that time. The fellow service member reported that they were on a damage control team and were required to be on the outboard of the ship while large guns were fired.

Also during the Veteran's June 2015 Board hearing, he reported that he was a storekeeper and was also assigned to a damage control team. He reported that there were mock exercises wherein there might be certain hull breaches from the outside or inside of the ship and he had to go outboard and assess the damage for repairs. He reported that during this time, guns would be going off, the ship would be "doing salvos" and "they'd still be doing their maneuvers and firing at targets on the island." He reported that there were five-inch 38's and four set of salvos. He also asserted that there was constant noise aboard ship, as he was stationed mid-ship and he could hear the engines, propellers, and the turning of the shaft on a constant basis. The Veteran's representative also noted that the Veteran incurred a gunshot wound during his second period of active service and was thus exposed to noise at that time. The Veteran also reported that he was not aware of the term tinnitus and was not certain when he was asked by health care professionals if he experienced such. 

The Veteran's service personnel records are largely illegible and his legible service separation form from his first period of active service, his DD-214, indicates that his military occupational specialty (MOS) was storekeeper and that he had almost two years of foreign or sea service. However, the Veteran is competent to report the circumstances of his service, including exposure to noise, and there is no evidence that he is not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Veteran's competent and credible, and thus probative, lay statements as to his circumstances of service are bolstered by the statement of his fellow service member. The fellow service member is competent to report the circumstances of his service, service with the Veteran, including exposure to noise, as well as what he observed of the Veteran as to complaints of in-service tinnitus. There is no evidence that he is not credible. Id. The Board notes that the Agency of Original Jurisdiction (AOJ) conceded acoustic trauma during the course of a prior claim and granted the Veteran service connection for bilateral hearing loss. The Board thus concedes acoustic trauma in the present appeal.

On VA examination in August 2010, the Veteran reported his in-service acoustic trauma, as discussed above, as well as tinnitus, beginning in 2010. Subsequent to review of the claims file and examination, the examiner, when asked if tinnitus was a likely symptom associated with hearing loss, reported that the etiology of tinnitus could not be determined on the basis of the available information without resorting to speculation. However, he also opined that it was not likely that the Veteran's tinnitus was related to his service, as he reported the onset of such in 2010. The examiner who submitted the August 2010 VA examination report submitted an October 2012 addendum. He opined that the Veteran's tinnitus was not caused by or the result of his in-service acoustic trauma, and reasoned that there was no in-service record of any ear trouble, there was no evidence to support the conclusions rendered by the Veteran's fellow service member, and the Veteran clearly reported that his tinnitus began in 2010.

While the Veteran may have reported the onset of his tinnitus in 2010 to the VA examiner on VA examination in August 2010, review of VA treatment records indicate that the Veteran reported tinnitus during VA treatment in as early as March 2003. Further, the examiner did not have the benefit of the Veteran's June 2015 Board hearing testimony that he did not know what the term tinnitus was that he experienced such during service. Thus, the August 2010 and October 2012 VA opinions are based on an inaccurate factual basis and are of no probative value. Reonal v. Brown, 5 Vet. App. 458 (1993).  

In a January 2010 letter, the Veteran's private physician, an ear, nose, and throat physician who had assessed the Veteran's hearing acuity, reported that he had reviewed the Veteran's VA treatment records. He opined that the Veteran's tinnitus was entirely consistent with his history of noise exposure and reported that the Veteran's nerves had not only been damaged in their ability to hear sound but also in a way that caused them to fire or stimulate the brain when they were not supposed to and such created a constant or waxing and waning ringing sound in the ears. In a January 2013 letter, the private physician opined that while the exact cause of the Veteran's nerve damage and resulting tinnitus could not be determined with certainty, given the Veteran's history of noise exposure, it is as likely as not that his nerve damage and tinnitus are the result of his in-service noise exposure. He repeated the statement included in the January 2010 letter as to the function of nerves and tinnitus. 

The Veteran's private physician did not note that he had reviewed the Veteran's claims file; however, he did report that he had reviewed the Veteran's VA treatment records which revealed report of in-service acoustic trauma. Claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions. Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008). It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. Id. 

There is no evidence that the Veteran's private physician rendered his opinion relying on information not borne by the record or not available to the VA examiner or the Board. There is no evidence that the Veteran's private physician was not privy to any salient facts against the Veteran's claim. While the VA examiner relied upon on the onset of the Veteran's tinnitus in 2010 and the Veteran has offered lay statements as to in-service tinnitus and the claims file demonstrated clinical complaints of tinnitus in as early as 2003; the Veteran, during his private treatment reported the recent onset of tinnitus and the private physician clearly found an etiological link between the Veteran's tinnitus and his in-service acoustic trauma based on the function of the nerves and tinnitus resultant to acoustic trauma, regardless of onset. The Board thus finds no basis upon which to lessen the probative value of the private physician's opinions in this appeal. 

Based on the forgoing, the Board finds that the Veteran's tinnitus is related to his in-service acoustic trauma. All three requirements for direct service connection are met; the Veteran has a current diagnosis of tinnitus, there is an in-service injury, disease, or event, his conceded in-service acoustic trauma, and there is a sufficient medical opinion attributing his tinnitus to his in-service acoustic trauma. Service connection for tinnitus is warranted. The appeal is granted.


ORDER

Service connection for tinnitus is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


